Citation Nr: 0840262	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  99-24 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
attorney



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1944 to May 
1946.  He died in March 1998.  The appellant is his surviving 
spouse.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of January 1999 and later by 
the Department of Veterans Affairs (VA), Regional Office 
(RO).  

In December 2004, the Board issued a decision denying an 
appeal regarding benefits under 38 U.S.C.A. § 1318, denying a 
claim of clear and unmistakable error in a prior decision, 
and remanding the claim for service connection for the cause 
of the veteran's death.  In January 2006, the Board issued a 
decision confirming the denial of service connection for the 
cause of the veteran's death.  

The appellant subsequently appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In May 2008, 
the Secretary of Veterans Affairs and the veteran, through 
his attorney, entered a Joint Motion to vacate the Board's 
decision and remand the matter to the Board.  The Court 
granted that motion in June 2008.  The case is now ready for 
further action in accordance with the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is the veteran's surviving spouse.  She seeks 
service connection for the cause of the veteran's death.  She 
asserts that the veteran developed disabilities in service 
which led to his death.  She states that he had problems with 
osteomyelitis of the leg which severely impaired his health 
and resulted in amputation of his lower leg.  

In the previous decision, the Board noted that the veteran 
had established service connection for amputation of the 
right lower extremity below the knee due to gunshot wound 
residuals, right foot with osteomyelitis, rated as 40 percent 
disabling; degenerative disc disease of the lumbar spine, 
rated as 20 percent disabling; defective hearing, rated as 20 
percent disabling; residuals of shell fragment wound of the 
left foot, rated as 10 percent disabling; and degenerative 
joint disease of the left knee, rated as 10 percent 
disabling.  

The veteran's death certificate indicates that the veteran 
died in March 1998, at the age of 73 years due to lung 
cancer.  Interstitial lung disease was also listed as another 
significant condition.  No autopsy was performed.  The death 
certificate indicates that the onset of the lung cancer had 
only been "weeks" before the death.  

With respect to the contention that the death was secondary 
to the service-connected disabilities, particularly the 
service-connected amputation and osteomyelitis, the Board has 
reviewed the evidence which is of record which pertains to 
the service-connected disabilities.  For example, a VA 
hospital discharge summary dated in April 1995 reflects that 
the veteran had a history of being wounded in 1944, and had 
severe right calcaneus pain.  An X-ray showed changes through 
the calcaneus.  On examination, marked purulence was 
expressed.  The diagnosis was right calcaneal osteomyelitis.  
A private medical treatment record dated in August 1995 
reflects that the veteran underwent surgery for incision and 
drainage of the chronic osteomyelitis of the right heel.  A 
letter dated in September 1995 from Stephen Pirota, D.P.M., 
indicates that the veteran's problem was unresponsive to 
treatment and that he was in significant pain.  For that 
reason, it was felt that a below the knee amputation should 
be given serious consideration.  Additional records reflect 
that such a procedure was performed later that month.  

Subsequent treatment records show that the veteran was 
recovering from the below the knee amputation.  However, a 
private treatment record dated in May 1996 indicates that he 
reported that he had noticed increased shortness of breath.  
A VA pulmonary function test report also dated in May 1996 
reflects that the veteran had a severe decrease in diffusing 
capacity.  As noted above in the death certificate, the 
veteran died in March 1998 due to lung cancer.  

The Board notes that the evidence includes an opinion linking 
the veteran's service-connected disorders and his death.  In 
this regard, a November 2001 opinion from K. L. Magrini, 
D.P.M., is to the effect that the "chronic infection that 
was in his body" (referring to the service-connected 
osteomyelitis) "slowly deteriorated his general health, 
weakened his immune system, and could easily explain his 
susceptibility to develop the interstitial lung cancer that 
finally ended his life."  

Significantly, however, there are two other medical opinions 
which weigh against the claim.  An opinion from a VA 
physician's assistant dated in July 2002 is to the effect 
that the shrapnel wound that eventually led to osteomyelitis 
and amputation of the leg was not related to the development 
of the veteran's cancer and his death.  He further stated 
that the amputation was not a risk factor for the development 
of pulmonary carcinoma.  

Secondly, a VA physician offered the following medical 
opinion in January 2005:

I have reviewed this gentleman's claims folder in 
detail.  I have reviewed his service-connected 
disabilities and particularly his osteomyelitis.  I 
note that his death certificate recorded his cause 
of that as lung cancer and an incidental finding 
was interstitial lung disease.  In my opinion, his 
service-connected disabilities and particularly the 
osteomyelitis did not contribute substantially or 
materially to his death.  They did not cause his 
death.  They did not lend assistance to the 
production of death, result in general impairment 
to his health that this would have caused his death 
or were [of such] severity as to materially have 
influenced the acceleration of his death.  He died 
from lung cancer, which in my opinion was not 
related to any of the above service-connected 
disabilities. 

The Board relied on the January 2005 VA medical opinion when 
denying the claim in January 2006.  The Board found that the 
VA opinion of January 2005, which weighs against the claim, 
had greater probative value than the private opinion from a 
podiatrist.  In this regard, the Board noted that the VA 
opinion was based on review of the veteran's claims file and 
was therefore a fully informed opinion.  Moreover, the Board 
found that the VA opinion appeared to be more consistent with 
the medical evidence which reflects that the area affected by 
the osteomyelitis had been amputated, and thus there was no 
longer an active disease process due to that infection at the 
time of the veteran's death.  

Significantly, however, the Joint Motion specifies that the 
January 2005 VA medical "examination" had not complied with 
remand instructions as it had not provided a rationale for 
the opinion, and such an omission resulted in a violation of 
the Court's holding in Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In order to address the concerns raised in the Joint 
Motion, an opinion addendum is required and the case must be 
remanded.

The Board also notes that in Hupp v. Nicholson, 21 Vet. App. 
342 (2007), the United States Court of Appeals for Veterans 
Claims (Court) addressed VA's 38 C.F.R. § 5103(a) notice 
obligation in the context of a claim for Dependency and 
Indemnity Compensation (DIC) benefits under 38 U.S.C.A. 
§ 1310.  The Court held that, because the RO's adjudication 
of a DIC claim hinges first on whether a veteran was service-
connected for any condition during his or her lifetime, the 
38 U.S.C.A. § 5103(a) notice in such a claim must include 1) 
a statement of the conditions (if any) for which a veteran 
was service-connected at the time of his or her death; 2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and 3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp, 21 Vet. App. at 
352-53.

The Court also held that when a claimant's DIC application 
and accompanying evidence expressly raises a specific issue 
regarding, or the evidence submitted in connection with it 
relates to, a particular element of a claim, VA is required 
to provide notice that informs the claimant of how to 
substantiate the assertion advanced, and takes into account 
the evidence submitted in connection with the application.  
Id. at 353.

The appellant received a letter pursuant to the Veterans 
Claims Assistance Act (VCAA) in December 2004.  However, 
review of record does not show that the letter contained all 
notification required under 38 U.S.C.A. § 5103, as 
interpreted by the Court in Hupp v. Nicholson, 21 Vet. App. 
342, 352-53 (2007).  This procedural defect should be cured 
on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the appellant 
and her representative a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
evidence (medical and lay) not previously 
provided to VA is necessary to 
substantiate the appellant's claims.  The 
notice should include (a) a statement of 
the conditions for which the veteran was 
service-connected at the time of his 
death; (b) an explanation of the evidence 
and information required to substantiate 
a DIC claim based on a previously 
service-connected condition; and (c) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service-connected.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the 
appellant and which portion, if any, VA 
will attempt to obtain on her behalf.

2.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should arrange for the appellant's 
records to be reviewed by the VA 
physician who provided the January 2005 
medical opinion.  The physician should be 
requested to provide a fuller explanation 
of the rationale for the conclusion that 
the service connected disabilities did 
not cause or contribute to the veteran's 
death.  

3.  Upon receipt of the VA physician's 
report, the AMC/RO should conduct a 
review to verify that all requested 
findings and opinions have been offered.  
If information is deemed lacking, the RO 
should refer the report to the VA 
reviewer for corrections or additions.

4.  Thereafter, the AMC/RO should 
readjudicate the appellant's 38 C.F.R. 
§ 3.312 and 38 U.S.C.A. § 1318 claims.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, case law, statutes and 
regulations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




